Opinion issued June 27, 2013




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00366-CR
                           ———————————
                    DAVID CLEO RICHARD, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 473584


                         MEMORANDUM OPINION

      Appellant, David Cleo Richard, was convicted of aggravated robbery on

June 27, 1988. Richard filed a timely notice of appeal on July 8, 1988, and we

issued an opinion affirming the trial court’s judgment on April 26, 1990. Richard
v. State, 788 S.W.2d 917 (Tex. App.—Houston [1st Dist.] 1990, no pet.). Our

mandate issued on June 11, 1990.

      Richard filed additional notices of appeal on June 9, 2009 and December 29,

2009. We dismissed both of those appeals for lack of jurisdiction. Richard v.

State, No. 01-10-00025-CR, 2011 WL 6306664 (Tex. App.—Houston [1st Dist.]

Dec. 15, 2011, no pet.) (not designated for publication); Richard v. State, No. 01-

09-00558-CR, 2009 WL 3050818 (Tex. App.—Houston [1st Dist.] Sept. 18, 2009,

no pet.) (not designated for publication).

      On April 10, 2013, Richard filed another notice of appeal.

      Richard’s conviction became final on June 11, 1990. Pursuant to article

11.07 of the Texas Code of Criminal Procedure, exclusive post-conviction

jurisdiction of the case has passed to the Texas Court of Criminal Appeals. See

TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012); Bd. of Pardons &

Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483

(Tex. Crim. App. 1995).

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).


                                             2